Per Curiam:

On November 6, 1915, the judgment of the district court in this case was reversed with direction to render judgment in defendant’s favor. (Kuter v. Bank, 96 Kan. 485, 152 Pac. 662.) An application for a modification of that order has been considered and the court is of the opinion that it should be allowed.
The judgment will be reversed and a new trial ordered with *376direction to permit amended pleadings to be filed and sucb additional parties brought in as may be necessary to the end that the court may finally determine in this action the right of the plaintiff to the fund in the possession of the bank.